DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/15/2022 has been entered.
Status of Claims
Claims 1, 3-15, & 17-22 of U.S. Application No. 16/810508 filed on 06/15/2022 have been examined. 	
Office Action is in response to the Applicant's amendments and remarks filed 06/15/2022. Claims 11, 3, 5-8, 10-11, 13-15, 17, & 20-21 are presently amended and claims 2 & 16 are cancelled. Claims 1, 3-15, & 17-22 are presently pending and are presented for examination.
Response to Arguments
In regards to the previous rejection under 35 U.S.C. § 103: Applicant’s arguments with respect to the independent claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new grounds of rejection is made in view of US 2022/0162812A1 (“Cserw”).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 7-12, 15, 17-18, & 21-22 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2022/0162812A1 (“Cserw”).
As per claim 1 Cserw teaches
A method, comprising:
causing an initiation of an autonomous mode of a machine (see at least Cserw, para. [0084]: Automatic control may be initiated and monitored via a display-based HMI such as a tablet that can be either mounted inside a paver ahead of the compactor and/or be held by the operator supervising the compaction process.), 
the autonomous mode providing automatic control of a vibration of a drum of the machine and at least control of a propulsion operation or automatic control of a steering operation (see at least Cserw, para. [0094]: Some examples of modifications to the planned operating profile of a compactor 100 are as follows. Such modifications may be made based on the control signals (manual control) or compaction path set before ( automatic control ) the operation. For example, the ECU 260 may modify the planned operating profile so that a first pass over the substrate is made static (no vibration). That is, the compactor 100 will automatically make the first pass without vibration to avoid moving of the asphalt (common when paver's pre-compaction not enough). In this case , full electric mode may be preferred depending on the compaction path and other parameters.);
determining that automatic control, of the vibration of the drum, is to be disabled (see at least Cserw, para. [0095-0098]: In another example, the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate . The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc.); and
causing automatic control, of the vibration of the drum, to be disabled while at least one of the automatic control of the propulsion operation or the automatic control of the steering operation remains enabled based on determining that the automatic control of the vibration of the drum is to be disabled (see at least Cserw, para. [0098]: In another example, the ECU 260 may cause the vibration to stop when the compactor 100 changes path or direction. The compactor 100 will turn off the vibrations automatically when the machine turns and changes the compaction path or starts to compact in the reverse direction.).

As per claim 3 Cserw discloses
wherein causing the automatic control, of the vibration of the drum, to be disabled comprises:
causing the automatic control, of the vibration of the drum, to be disabled (see at least Cserw, para. [0095-0098]: In another example, the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate . The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc.), and 
wherein the vibration of the drum is manually controlled in the autonomous mode of the machine when the automatic control, of the vibration of the drum, disabled (see at least Cserw, para. [0094]: planned operating profile of a compactor 100 are as follows. Such modifications may be made based on the control signals (manual control) or compaction path set before (automatic control) the operation. For example, the ECU 260 may modify the planned operating profile so that a first pass over the substrate is made static (no vibration). That is, the compactor 100 will automatically make the first pass without vibration to avoid moving of the asphalt (common when paver's pre-compaction not enough). In this case, full electric mode may be preferred depending on the compaction path and other parameters.).

As per claim 4 Cserw discloses
wherein manual control of the vibration of the drum includes one or more of:
disabling the vibration of the drum (see at least Cserw, para. [0095-0098]: In another example, the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate . The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc.),
enabling the vibration of the drum,
disengaging an implement associated with the vibration of the drum,
engaging the implement associated with the vibration of the drum,
adjusting an amplitude of the vibration of the drum,
adjusting a frequency of the vibration of the drum, or
adjusting a frequency of the vibration of the drum.

As per claim 7 Cserw discloses
wherein determining that the automatic control of the vibration of the drum is to be disabled comprises:
determining that the automatic control, of the vibration of the drum,  is to be enabled based on an operator command to enable the automatic control of the machine (see at least Cserw, para. [0084]: Automatic control may be initiated and monitored via a display-based HMI such as a tablet that can be either mounted inside a paver ahead of the compactor and/or be held by the operator supervising the compaction process. In an automatic mode, the operating parameters of the task may be set before the start of compaction, and then the process may proceed automatically. & para. [0086]: The ECU then generates a planned operating profile for the process based on parameters set by the operator, including compaction speed (exact or range), vibration frequency/amplitude, maximum compaction time, compaction distance and width of the compaction path, substrate type, substrate temperature and substrate thickness.).

As per claim 8 Cserw discloses
wherein causing the automatic control, of the vibration of the drum, to be disabled comprises : 
causing the automatic control, of the vibration of the drum, to be enabled, and wherein the automatic control of the machine is enabled in the autonomous mode of the machine using a set of work settings used for automatic control of the machine prior to disabling automatic control of the machine (see at least Cserw, para. [0084]: Automatic control may be initiated and monitored via a display-based HMI such as a tablet that can be either mounted inside a paver ahead of the compactor and/or be held by the operator supervising the compaction process. In an automatic mode, the operating parameters of the task may be set before the start of compaction, and then the process may proceed automatically. & para. [0086]: The ECU then generates a planned operating profile for the process based on parameters set by the operator, including compaction speed (exact or range), vibration frequency/amplitude, maximum compaction time, compaction distance and width of the compaction path, substrate type, substrate temperature and substrate thickness.).

As per claim 9 Cserw discloses
wherein the set of work settings are configured by an operator of the machine prior to the initiation of the autonomous mode (see at least Cserw, para. [0086]: The ECU then generates a planned operating profile for the process based on parameters set by the operator, including compaction speed (exact or range), vibration frequency/amplitude, maximum compaction time, compaction distance and width of the compaction path, substrate type, substrate temperature and substrate thickness.).

As per claim 10 Cserw teaches
An autonomous machine control system, comprising:
a controller configured to (see at least Cserw, para. [0061]: FIG. 4 is a block diagram of an ECU 260 for a compactor 100 according to some embodiments. In particular, the ECU 260 may include a microprocessor or micro controller circuit 310 (or simply processor circuit 310),):
cause an initiation of an autonomous mode of a machine (see at least Cserw, para. [0084]: Automatic control may be initiated and monitored via a display-based HMI such as a tablet that can be either mounted inside a paver ahead of the compactor and/or be held by the operator supervising the compaction process.), 
the autonomous mode providing automatic control of a vibration of a drum of the machine and at least control of a propulsion operation or automatic control of a steering operation (see at least Cserw, para. [0094]: Some examples of modifications to the planned operating profile of a compactor 100 are as follows. Such modifications may be made based on the control signals (manual control) or compaction path set before ( automatic control ) the operation. For example, the ECU 260 may modify the planned operating profile so that a first pass over the substrate is made static (no vibration). That is, the compactor 100 will automatically make the first pass without vibration to avoid moving of the asphalt (common when paver's pre-compaction not enough). In this case , full electric mode may be preferred depending on the compaction path and other parameters.);
determine that automatic control, of the vibration of the drum, is to be disabled (see at least Cserw, para. [0095-0098]: In another example, the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate . The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc.); and
cause automatic control, of the vibration of the drum, to be disabled while at least one of the automatic control of the propulsion operation or the automatic control of the steering operation remains enabled based on determining that the automatic control of the vibration of the drum is to be disabled (see at least Cserw, para. [0098]: In another example, the ECU 260 may cause the vibration to stop when the compactor 100 changes path or direction. The compactor 100 will turn off the vibrations automatically when the machine turns and changes the compaction path or starts to compact in the reverse direction.).

As per claim 11 Cserw discloses
wherein causing the automatic control, of the vibration of the drum, to be disabled comprises:
cause the automatic control, of the vibration of the drum, to be disabled (see at least Cserw, para. [0095-0098]: In another example, the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate . The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc.), and 
wherein the vibration of the drum is manually controlled in the autonomous mode of the machine when the automatic control, of the vibration of the drum, disabled (see at least Cserw, para. [0094]: planned operating profile of a compactor 100 are as follows. Such modifications may be made based on the control signals (manual control) or compaction path set before (automatic control) the operation. For example, the ECU 260 may modify the planned operating profile so that a first pass over the substrate is made static (no vibration). That is, the compactor 100 will automatically make the first pass without vibration to avoid moving of the asphalt (common when paver's pre-compaction not enough). In this case, full electric mode may be preferred depending on the compaction path and other parameters.).

As per claim 12 Cserw discloses
wherein manual control of the vibration of the drum includes one or more of:
disabling the vibration of the drum (see at least Cserw, para. [0095-0098]: In another example, the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate . The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc.),
enabling the vibration of the drum,
disengaging an implement associated with the vibration of the drum,
engaging the implement associated with the vibration of the drum,
adjusting an amplitude of the vibration of the drum,
adjusting a frequency of the vibration of the drum, or
adjusting a frequency of the vibration of the drum.

As per claim 15 Cserw discloses
A machine, comprising:
a drum (see at least Cserw, para. [0045]: In some embodiments, the roller 105 includes first and second drums 110A, 110B that are attached via a rotational coupling 175 that permits independent rotation of the first and second drums 110A,);
a propulsion system (see at least Cserw, para. [0058]: For example , an engine 210 and a generator 220 may be mounted on and supported by the counterweight 130. The engine 210 may include a drive shaft 215 that drives the generator 220. The generator 220 responsively generates electric power that is used to drive the drive motors 140A to 140D. An electronic control unit (ECU) 260 controls the individual speeds of the drive motors 140A to 140D.);
a steering system (see at least Cserw, para. [0058]: For example , an engine 210 and a generator 220 may be mounted on and supported by the counterweight 130. The engine 210 may include a drive shaft 215 that drives the generator 220. The generator 220 responsively generates electric power that is used to drive the drive motors 140A to 140D. An electronic control unit (ECU) 260 controls the individual speeds of the drive motors 140A to 140D.); and
a controller configured to (see at least Cserw, para. [0061]: FIG. 4 is a block diagram of an ECU 260 for a compactor 100 according to some embodiments. In particular, the ECU 260 may include a microprocessor or micro controller circuit 310 (or simply processor circuit 310),):
cause an initiation of an autonomous mode of a machine (see at least Cserw, para. [0084]: Automatic control may be initiated and monitored via a display-based HMI such as a tablet that can be either mounted inside a paver ahead of the compactor and/or be held by the operator supervising the compaction process.), 
the autonomous mode providing automatic control of a vibration of a drum of the machine and at least control of a propulsion operation or automatic control of a steering operation (see at least Cserw, para. [0094]: Some examples of modifications to the planned operating profile of a compactor 100 are as follows. Such modifications may be made based on the control signals (manual control) or compaction path set before ( automatic control ) the operation. For example, the ECU 260 may modify the planned operating profile so that a first pass over the substrate is made static (no vibration). That is, the compactor 100 will automatically make the first pass without vibration to avoid moving of the asphalt (common when paver's pre-compaction not enough). In this case , full electric mode may be preferred depending on the compaction path and other parameters.);
determine that automatic control, of the vibration of the drum, is to be disabled (see at least Cserw, para. [0095-0098]: In another example, the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate . The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc.); and
cause automatic control, of the vibration of the drum, to be disabled while at least one of the automatic control of the propulsion operation or the automatic control of the steering operation remains enabled based on determining that the automatic control of the vibration of the drum is to be disabled (see at least Cserw, para. [0098]: In another example, the ECU 260 may cause the vibration to stop when the compactor 100 changes path or direction. The compactor 100 will turn off the vibrations automatically when the machine turns and changes the compaction path or starts to compact in the reverse direction.).

As per claim 17 Cserw discloses
wherein causing the automatic control, of the vibration of the drum, to be disabled comprises:
cause the automatic control, of the vibration of the drum, to be disabled (see at least Cserw, para. [0095-0098]: In another example, the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate . The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc.), and 
wherein the vibration of the drum is manually controlled in the autonomous mode of the machine when the automatic control, of the vibration of the drum, disabled (see at least Cserw, para. [0094]: planned operating profile of a compactor 100 are as follows. Such modifications may be made based on the control signals (manual control) or compaction path set before (automatic control) the operation. For example, the ECU 260 may modify the planned operating profile so that a first pass over the substrate is made static (no vibration). That is, the compactor 100 will automatically make the first pass without vibration to avoid moving of the asphalt (common when paver's pre-compaction not enough). In this case, full electric mode may be preferred depending on the compaction path and other parameters.).

As per claim 18 Cserw discloses
wherein manual control of the vibration of the drum includes one or more of:
disabling the vibration of the drum (see at least Cserw, para. [0095-0098]: In another example, the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate . The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc.),
enabling the vibration of the drum,
disengaging an implement associated with the vibration of the drum,
engaging the implement associated with the vibration of the drum,
adjusting an amplitude of the vibration of the drum,
adjusting a frequency of the vibration of the drum, or
adjusting a frequency of the vibration of the drum.

As per claim 21 Cserw discloses
wherein determining that the automatic control, of the vibration of the drum, is to be disabled, comprises:
determining that the automatic control of the vibration of the drum is to be disabled based on one or more criteria for automatically overriding the automatic control of the vibration of the drum (see at least Cserw, para. [0085]: During the compaction process the control can be mixed (manual/automatic). Automatic control can be switched to manual and taken over by the operator, such as a when the compactor traverses a hazardous area where very careful maneuvering is required, as in a path with a high angle of descent, curves, etc.  & para. [0094-0100]: In another example , the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate. The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc.). 

As per claim 22 Cserw discloses
wherein the one or more criteria are associated with one more of:
whether a change in a property of a surface material is detected, or 
whether the machine is within a threshold distance of a building or other vibration-sensitive location (see at least Cserw, para. [0085]: During the compaction process the control can be mixed (manual/automatic). Automatic control can be switched to manual and taken over by the operator, such as a when the compactor traverses a hazardous area where very careful maneuvering is required, as in a path with a high angle of descent, curves, etc.  & para. [0094-0100]: In another example , the ECU 260 may cause the vibration to stop on compacted asphalt. The compactor 100 will turn off the vibrations automatically and switch to all-electric mode when it is on an already-compacted portion of the substrate. The determination of when the compactor 100 is on an already-compacted portion of the substrate may be made based on GPS data, temperature readings, etc. ). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cserw, further in view of US 2015/0198936A1 (“McGEE”).
As per claim 5 Cserw discloses
wherein determining that the automatic control, of the vibration of the drum, is to be disabled comprises:
determining that the automatic control, of the vibration of the drum, is to be disabled to override the automatic control of the vibration of the drum (see at least Cserw, para. [0094]: planned operating profile of a compactor 100 are as follows . Such modifications may be made based on the control signals (manual control) or compaction path set before (automatic control) the operation. For example, the ECU 260 may modify the planned operating profile so that a first pass over the substrate is made static (no vibration). That is, the compactor 100 will automatically make the first pass without vibration to avoid moving of the asphalt (common when paver's pre-compaction not enough). In this case, full electric mode may be preferred depending on the compaction path and other parameters.).
Cserw does not explicitly disclose
determining that the automatic control of the machine is to be disabled based on an operator command to override the automatic control of the machine 
McGEE teaches
determining that the automatic control of the machine is to be disabled based on an operator command to override the automatic control of the machine (see at least McGEE, para. [0021]: For example, an operator of a RC operator station may attempt to affect the steering of a bulldozer under autonomous control by directing the blade of the bulldozer to cut into the ground more on one side than the other. These types of remote control commands may only be allowed while in autonomous active mode 248 if they are determined to be overridable commands. When the machine receives overridable commands from an RC input device while in autonomous active mode 248, the machine may enter a RC override mode for a short period of time (e.g., 30 seconds). An RC override mode 252 (illustrated in FIG. 2 by a dashed bubble inside of the dashed bubble for autonomous active mode 248) may allow an operator to command the machine for short periods of time without transitioning the machine out of autonomous active mode.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cserw to incorporate the teaching of determining that the automatic control of the machine is to be disabled based on an operator command to override the automatic control of the machine of McGEE in order to efficiently operate a fleet of machines by reducing the number of operators required to operate the fleet by operating in a remote mode and/or autonomous mode (see at least McGEE, para. [0002]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cserw, further in view of US 2021/02401936A1 (“Endo”).
As per claim 6 Cserw does not explicitly disclose
determining, after an interval during which the automatic control of the vibration of the drum is changed, that the automatic control of the vibration of the drum is to be enabled in the autonomous mode of the machine causing the automatic control of the vibration of the drum to be enabled in the autonomous mode of the machine.
Endo teaches
determining, after an interval during which the automatic control of the vibration of the drum is changed, that the automatic control of the vibration of the drum is to be enabled in the autonomous mode of the machine (see at least Endo, para. [0105]: After the second traveling is completed, the degree of compaction data D25 at the target points I1 to I5 is similarly determined. It is assumed that the degree of compaction data D25 has reached the predetermined value at the target points I1 to I4 and is much less than the predetermined value at the target point I5. As illustrated in FIG. 15, the vibration is deactivated at the target points I1 to I4, and the vibration force remains “strong,” the vehicle speed is set to “low speed,” and the vibration condition data D24 is overwritten at the target point I5.); and
causing the automatic control of the vibration of the drum to be enabled in the autonomous mode of the machine (see at least Endo, para. [0105]: After the second traveling is completed, the degree of compaction data D25 at the target points I1 to I5 is similarly determined. It is assumed that the degree of compaction data D25 has reached the predetermined value at the target points I1 to I4 and is much less than the predetermined value at the target point I5. As illustrated in FIG. 15, the vibration is deactivated at the target points I1 to I4, and the vibration force remains “strong,” the vehicle speed is set to “low speed,” and the vibration condition data D24 is overwritten at the target point I5.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cserw to incorporate the teaching of determining, after an interval during which the automatic control of the vibration of the drum is changed, that the automatic control of the vibration of the drum is to be enabled in the autonomous mode of the machine causing the automatic control of the vibration of the drum to be enabled in the autonomous mode of the machine of Endo in order to improve the efficiency of compaction (see at least Endo, para. [0025]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cserw, further in view of US 2017/0009426A1 (“Wei”).
As per claim 13 Cserw does not explicitly disclose
wherein the controller is further configured to:
cause storage of information relating to a location in which automatic control of the work operation is disabled in the autonomous mode of the machine.
Wei teaches
wherein the controller is further configured to:
cause storage of information relating to a location in which automatic control of the work operation is disabled in the autonomous mode of the machine (see at least Wei, para. [0036]: At the interrupted location 166, the machine 104 comes out of the autonomous mode. Simultaneously, the controller 160 may alarm the operator located at the command center 114 that the machine 104 is stopped as the implement 130 is disengaged from the work surface 102. Further, the ripping operation of the machine 104 may stop at the interrupted location 166. The interrupted location 166 of the machine 104 is further stored in the memory module 162. It may also be contemplated that the machine 104 may come out of the autonomous mode due to various reasons, including machine-breakdown or surrounding obstacles such as a rock.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cserw to incorporate the teaching of cause storage of information relating to a location in which automatic control of the work operation is disabled in the autonomous mode of the machine of Wei in order to increase productivity and decrease difficulty for the operator to continue control of the machine (see at least Wei, para. [0003]).

As per claim 14 Cserw does not explicitly disclose
wherein the information relating to the location is stored in association with information relating to a set of work settings used when automatic control of the work operation is disabled in the autonomous mode of the machine
Wei teaches
wherein the information relating to the location is stored in association with information relating to a set of work settings used when automatic control of the work operation is disabled in the autonomous mode of the machine (see at least Wei, para. [0036]: At the interrupted location 166, the machine 104 comes out of the autonomous mode. Simultaneously, the controller 160 may alarm the operator located at the command center 114 that the machine 104 is stopped as the implement 130 is disengaged from the work surface 102. Further, the ripping operation of the machine 104 may stop at the interrupted location 166. The interrupted location 166 of the machine 104 is further stored in the memory module 162. It may also be contemplated that the machine 104 may come out of the autonomous mode due to various reasons, including machine-breakdown or surrounding obstacles such as a rock. & para. [0038]: the controller 160 controls the machine 104 to resume the ripping operation from the interrupted location 166 if a first distance `D1` between the interrupted location 166 and the start location 106 is greater than a first threshold distance `TD1`, as shown at step 204, and a second distance `D2` between the interrupted location 166 and the end location 108 is greater than a second threshold distance `TD2`, as shown at step 206.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cserw to incorporate the teaching of wherein the information relating to the location is stored in association with information relating to a set of work settings used when automatic control of the work operation is disabled in the autonomous mode of the machine of Wei in order to increase productivity and decrease difficulty for the operator to continue control of the machine (see at least Wei, para. [0003]).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cserw, in view of McGEE, further in view of US 2016/0060819A1 (“Oetken”).
As per claim 19 Cserw does not explicitly disclose
wherein manual control of the vibration of the drum is initiated using a set of work settings last used during a previous manual control of the vibration of the drum.
Oetken teaches
wherein manual control of the vibration of the drum is initiated using a set of work settings (see at least Oetken, para. [0032]: Using the sensed mat temperature information from the display on the compactor, or in response to an alarm or other event initiated at the compactor as a result of processed data received from the paving machine, the operator of the compactor may adjust, if necessary, one or more operational parameters of compactor. These operational parameters may include the frequency of a compaction vibrator on the compactor, and/or the travel speed of the compactor 210. Manual adjustment of these operational parameters may help the compactor operator achieve acceptable compaction levels and smoothness of the formed material mat of asphalt. The display 214 of compactor 210 may include a screen that provides the operator of the compactor with a graphical image of the mat temperature at particular locations or sections on the formed material mat 20.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cserw to incorporate the teaching of wherein manual control of the vibration of the drum is initiated using a set of work settings of Oetken in order to automatically adjust paver vehicle or compactor vehicle operations to provide an acceptable formed material mat (see at least Oetken, para. [0006]).
McGEE teaches
wherein manual control of the work system is initiated using a set of work settings last used during a previous manual control of the work system (see at least McGee, para. [0021]: For example, an operator of a RC operator station may attempt to affect the steering of a bulldozer under autonomous control by directing the blade of the bulldozer to cut into the ground more on one side than the other. These types of remote control commands may only be allowed while in autonomous active mode 248 if they are determined to be overridable commands.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cserw to incorporate the teaching of wherein manual control of the work system is initiated using a set of work settings last used during a previous manual control of the work system of McGEE in order to efficiently operate a fleet of machines by reducing the number of operators required to operate the fleet by operating in a remote mode and/or autonomous mode (see at least McGEE, para. [0002]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cserw, in view of Endo, in view of McGEE.
As per claim 20 Cserw discloses
wherein when causing the automatic control, of the vibration of the drum, to be disabled, the controller is further configured to:
cause the automatic control, of the vibration of the drum, to be disabled.
However Cserw does not explicitly disclose
wherein the controller is further configured to:
determine, after an interval during which the automatic control of the vibration of the drum is disabled,  that the automatic control of the vibration of the drum is to be enabled in the autonomous mode of the machine; and
cause the automatic control of the vibration of the drum to be enabled in the autonomous mode of the machine based on determining that the automatic control of the vibration of the drum is to be enabled in the autonomous mode of the machine.
Endo teaches
wherein the controller is further configured to:
that the automatic control of the vibration of the drum is to be enabled in the autonomous mode of the machine (see at least Endo, para. [0104-0105]: As illustrated in FIG. 14, the automatic drive control unit 4 determines that no further compaction is necessary at the target point I2, and deactivates the vibration with the vibration condition data D24. The degree of compaction is slightly less at the target points I3 and I4 so that vibration force is changed to “weak.” The degree of compaction is much less at the target points I1 and I5 so that vibration force remains “strong,” and the vibration condition data D24 is overwritten. A second traveling is performed based on the overwritten vibration condition data D24. During the second traveling, the degree of compaction data D25 is overwritten with the data of the degree of compaction W from the degree of compaction detection sensor 21. After the second traveling is completed, the degree of compaction data D25 at the target points I1 to I5 is similarly determined. It is assumed that the degree of compaction data D25 has reached the predetermined value at the target points I1 to I4 and is much less than the predetermined value at the target point I5. As illustrated in FIG. 15, the vibration is deactivated at the target points I1 to I4, and the vibration force remains “strong,” the vehicle speed is set to “low speed,” and the vibration condition data D24 is overwritten at the target point I5. Decreasing the vehicle speed causes the vibrating drum to stay longer, to apply much vibrating force at the target point. A third traveling is performed under this condition.); and
cause the automatic control of the vibration of the drum to be enabled in the autonomous mode of the machine based on determining that the automatic control of the vibration of the drum is to be enabled in the autonomous mode of the machine (see at least Endo, para. [0104-0105]: As illustrated in FIG. 14, the automatic drive control unit 4 determines that no further compaction is necessary at the target point I2, and deactivates the vibration with the vibration condition data D24. The degree of compaction is slightly less at the target points I3 and I4 so that vibration force is changed to “weak.” The degree of compaction is much less at the target points I1 and I5 so that vibration force remains “strong,” and the vibration condition data D24 is overwritten. A second traveling is performed based on the overwritten vibration condition data D24. During the second traveling, the degree of compaction data D25 is overwritten with the data of the degree of compaction W from the degree of compaction detection sensor 21. After the second traveling is completed, the degree of compaction data D25 at the target points I1 to I5 is similarly determined. It is assumed that the degree of compaction data D25 has reached the predetermined value at the target points I1 to I4 and is much less than the predetermined value at the target point I5. As illustrated in FIG. 15, the vibration is deactivated at the target points I1 to I4, and the vibration force remains “strong,” the vehicle speed is set to “low speed,” and the vibration condition data D24 is overwritten at the target point I5. Decreasing the vehicle speed causes the vibrating drum to stay longer, to apply much vibrating force at the target point. A third traveling is performed under this condition.).
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to have modified Cserw to incorporate the teaching of wherein the controller is further configured to that the automatic control of the vibration of the drum is to be enabled in the autonomous mode of the machine cause the automatic control of the vibration of the drum to be enabled in the autonomous mode of the machine based on determining that the automatic control of the vibration of the drum is to be enabled in the autonomous mode of the machine of Endo in order to improve the efficiency of compaction (see at least Endo, para. [0025]).
McGEE teaches
wherein the controller is further configured to:
determine, after an interval during which the automatic control of the work system is changed, that the automatic control of the work system is to be enabled in the autonomous mode of the machine (see at least McGEE, para. [0021]: When the machine receives overridable commands from an RC input device while in autonomous active mode 248, the machine may enter a RC override mode for a short period of time (e.g., 30 seconds). An RC override mode 252 (illustrated in FIG. 2 by a dashed bubble inside of the dashed bubble for autonomous active mode 248) may allow an operator to command the machine for short periods of time without transitioning the machine out of autonomous active mode. An operator may continue to send overridable commands that result in the autonomous active mode changing to the RC override mode for repeated short periods of time.); and
cause automatic control of the work system to be enabled in the autonomous mode of the machine based on determining that the automatic control of the work system is to be enabled in the autonomous mode of the machine (see at least McGEE, para. [0021]: When the machine receives overridable commands from an RC input device while in autonomous active mode 248, the machine may enter a RC override mode for a short period of time (e.g., 30 seconds). An RC override mode 252 (illustrated in FIG. 2 by a dashed bubble inside of the dashed bubble for autonomous active mode 248) may allow an operator to command the machine for short periods of time without transitioning the machine out of autonomous active mode. An operator may continue to send overridable commands that result in the autonomous active mode changing to the RC override mode for repeated short periods of time.).
It would have been obvious to one of ordinary skill in the art before the effective filing 
date of the claimed invention to have modified Cserw to incorporate the teaching of determine, after an interval during which the automatic control of the vibration of the drum is changed of McGEE in order to efficiently operate a fleet of machines by reducing the number of operators required to operate the fleet by operating in a remote mode and/or autonomous mode (see at least McGEE, para. [0002]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED ABDO ALGEHAIM whose telephone number is (571)272-3628. The examiner can normally be reached Monday-Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.A./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Angelina Shudy/Primary Examiner, Art Unit 3668